Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the purpose of paragraphs [0168]-[0187] is unclear in describing the invention.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element (118) defined in paragraph [0127] is not seen in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakiuchi ((US 2005/0124436).  Regarding claim 1, Kakiuchi discloses a golf club head construction comprising a crown (4B), a sole (5B), a toe end, a heel end and a rear.  Note Figures 11 and 12.  The head defines an interior cavity (i).  The strike face is shown as opposite the read and adjacent the crown and the sole.  The sole is capable of resting on a ground plane when the club head is at an address position.  The toe and heel ends are opposite one another and the sole is opposite the crown as recited.  The strike face (2) inherently defines a geometric center point and a mid-plane that extends through the center point in a direction from the strike face to the rear of the head and is perpendicular to the ground plane.  Note Figure 12 showing a crown transition region (3P, 4F) formed between the crown (4B) and the strike face (3C) and a sole transition region (3P, 5F) formed between the sole (5B) and the strike face (3C).  As shown the crown transition region defines a first transition region thickness and the sole transition region defines a second transition region thickness.  Note Figure 11 showing a crown-to-faceplate bridge (4Fc) and a sole-to-faceplate bridge (5Fc) located entirely within the crown transition regions and sole transition regions, respectively.  The first reinforcement region thickness (4Fc) is shown as being greater than the crown transition region thickness (4Fh, 4Ft) and the second .  
Regarding claim 5, note Figures 11 and 12 showing the crown-to-faceplate bridge formed integrally within the crown transition region and the sole-to-faceplate bridge formed integrally within the sole transition region.  
Regarding claim 6, note Figure 11 showing that a mid-plane intersects the crown-to-faceplate bridge (4Fc) at a first intersection point and a mid-plane intersects the sole-to-faceplate bridge (5Fc) and the bridges both extend in toe and heel directions beyond the intersections.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi (US 2005/0124436) in view of Horacek (US 2007/0275792).  Regarding claim 2, Kakiuchi teaches a crown-to-faceplate bridge defining a first reinforcement region width measured in a heel-to-toe direction and a first reinforcement region length measured in a front-to-rear direction and a sole-to-faceplate bridge defining a second reinforcement region width measured in a heel-to-toe direction and a second reinforcement region length measured in a front-to-rear direction as recited.  It is noted that Kakiuchi teaches variation in thickness for the bridges, however, Kakiuchi does not particularly teach that the first reinforcement region width varies along the first reinforcement region length and the second reinforcement region width varies along the second reinforcement region length as recited.  
Horacek reveals that it is known in the art of golf club heads to provide a reinforcement portion (400, 410, 420, 430, 430’, 440, 440’) in top regions (620) and bottom regions (622).  Note Figures 8(a)-8(h) and paragraph [0048].  The reinforcement portion is formed with a width in a heel-to-toe direction that varies along the length in the front-to-rear direction.  Note Figures 8(c) and 8(d).  It would have been obvious to one of ordinary skill in the art to form the reinforcement members (4Fc, 5Fc) of Kakiuchi with a variation in width as suggested by Horacek in order to provide minimal reinforcement material while reinforcing the striking face of the golf club head.  
Regarding claim 3, note Figure 8(c) of Horacek showing a reinforcement member with a varying length along the width of the member.  
.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi (US 2005/0124436) in view of Chao (US 2014/0256464).  Regarding claim 7, note paragraph [0019] of Kakiuchi stating that the club head has a volume of approximately 460 cc.  Further, note paragraph [0076] stating that a test head had a volume of 350 cc and 185 grams.  However, Kakiuchi does not particularly teach a volume of 194 grams as recited.  Chao reveals that it is known in the art of golf club heads to form a driver with a volume of 460 cc and a weight between 180-210 grams.  Note paragraph [0081].  It would have been obvious to one of ordinary .  
Regarding claim 8, note paragraph [0024] of Kakiuchi stating that the sweet spot (SS) is a point of intersection between the club face and a straight line drawn perpendicularly to the club face passing the center of gravity of the club head.  Further, Kakiuchi teaches that the reinforcement members are varied and of limited thickness for weight reduction purposes.  Thus, Kakiuchi teaches a relationship between the size of the reinforcement members and the center of gravity of the golf club head and establishes the width and size of the reinforcement member as a result-effective variable that directly effects the center of gravity of the club head.  A result-effective variable is a variable which achieves a recognized result.  Before the determination of the optimum or workable ranges of a variable might be characterized as routine experimentation, it must first be recognized as a result-effective variable.  Note MPEP 2144.05(II)(B).  Here, Kakiuchi establishes the width/thickness/size of the reinforcement member is a result-effective variable as the size effects the particular weight of the club head.  Thus, lacking a showing for the criticality of the particular distance for the center of gravity, it would have been obvious to one of ordinary skill in the art to form the reinforcement member of Kakiuchi with a size such that the center of gravity is greater than 43 mm from the geometric center point of the strike face in order to provide a particular amount of reinforcement member for the striking face.  
Claims 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi (US 2005/0124436) in view of Galloway (6,672,975).  Regarding claim 10, note the rejection of claim 1 as these claims recite substantially identical limitations.  Regarding the limitation for the mass of the strike face to be less than 63 grams, Kakiuchi lacks a teaching for .
Regarding claims 14 and 15, note the rejections of claims 5 and 6 as these claims recite identical limitations.  
Regarding claims 19 and 20, note the rejection of claim 10.  The combination of Kakiuchi in view of Galloway teaches a weight of less than 63 grams.  It is noted that Galloway particularly teaches a weight of 65 grams.  Note column 8, lines 59-67.  Lacking a showing for the criticality for the particular mass of the striking face, it would have been obvious to one of ordinary skill in the art to form the striking face with a mass less than 63 grams (i.e., between 61-62 grams or 62.8 grams) in order to provide a particular weighting for the golf club head.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi (US 2005/0124436) in view of Galloway (6,672,975) and Horacek (US 2007/0275792).   Regarding claims 11-13, note the rejections of claims 2-4  as these claims recite identical limitations.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi (US 2005/0124436) in view of Galloway(6,672,975) and Chao (US 2014/0256464).  Regarding claims 16 and 17, note the rejections of claims 7 and 8 as these claims recite identical limitations.  
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art lacks the teaching for the golf club head of claims 1 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711